UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) ofthe Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 13, 2017 XENON PHARMACEUTICALS INC. (Exact name of Registrant as Specified in Its Charter) Canada 001-36687 98-0661854 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 200-3650 Gilmore Way Burnaby, British Columbia V5G 4W8 Canada (Address of principal executive offices including zip code) (604) 484-3300 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 13, 2017, the compensation committee (the “Committee”) of the board of directors (the “Board”) of Xenon Pharmaceuticals Inc. (the “Company”) approved 2016 non-equity incentive plan payments, 2017 base salaries and stock option grants for certain of the Company’s executive officers as set forth in the table below, including the Company’s named executive officers. For additional information regarding non-equity incentive compensation, please see “Executive Compensation—Non-Equity Incentive Plan Compensation & Bonuses” of the Company's definitive proxy statement on Schedule 14A, filed with the Securities and Exchange Commission on April 27, 2016. Name Title 2016 Non-Equity Incentive Plan Payment (inUSD$)(1) 2017 Base Salary (inUSD$)(2) Option Grant (inshares)(3) Simon N. Pimstone President and Chief Executive Officer $ $ Ian C. Mortimer Chief Financial Officer, Chief Operating Officer and Corporate Secretary Y. Paul Goldberg Senior Vice President, Clinical Development Robin P. Sherrington Senior Vice President, Business & Corporate Development James R. Empfield Senior Vice President, Drug Discovery of Xenon Pharmaceuticals USA Inc. Non-equity incentive plan payments are denominated in Canadian dollars and have been converted to U.S. dollars for purposes of the table.The U.S. dollar per Canadian dollar exchange rate used for such conversion was 0.7548 which was the average Bank of Canada exchange rate for the 2016 fiscal year. 2017 base salaries were determined by the Committee and based on a number of factors, including an analysis of the Company’s updated peer group which is benchmarked to the U.S. dollar. The 2017 base salary figures are retroactive to January 1, 2017. Option grants were determined by the Committee and based on a number of factors, including comparative stock ownership of and equity grants received by executives in the Company’s peer group and industry. 2017 base salary figures for Drs. Pimstone, Goldberg and Sherrington and Mr. Mortimer are benchmarked to the U.S. dollar, but are denominated and paid in Canadian dollars. The U.S. dollar base salary figures presented in the table have been converted at a current foreign exchange rate to arrive at the Canadian dollar base salary figures of CAD$517,712, CAD$404,174, CAD$361,141 and CAD$353,937 for Dr. Pimstone, Mr. Mortimer and Drs. Goldberg and Sherrington, respectively. Dr. Empfield’s payment was pro-rated to reflect the commencement of his employment in February 2016. The actual U.S. dollar amount to be paid to Dr. Empfield will be calculated at the then-prevailing foreign exchange rate applied to the non-equity incentive plan payment, which is denominated in Canadian dollars pursuant to the terms of his offer of employment.
